
	

114 S1999 IS: Caribbean Oil Spill Intervention, Prevention, and Preparedness Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1999
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize the Secretary of the department in which the Coast Guard is operating to act, without
			 liability for certain damages, to prevent and respond to the threat of
			 damage from pollution of the sea by crude oil, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Caribbean Oil Spill Intervention, Prevention, and Preparedness Act.
		IIntervention authority
 101.Definition of vesselFor the purposes of this title, the term vessel means every description of watercraft or other artificial contrivance used or capable of being used, whether such capability is practical or not, as a means of transportation on water, and includes structures, fixed or floating, which dynamically hold position or are attached to the seabed or subsoil and are capable of exploring for, drilling for, developing, or producing crude oil or natural gas.
			102.Grave and imminent danger to waters, coastline, or related interests of the United States
 (a)In generalWhenever an incident, activity, or occurrence involving a vessel in waters beyond the territorial jurisdiction of the United States creates a grave and imminent threat, as determined by the Secretary of the department in which the Coast Guard is operating, of damage to the waters, coastline, or related interests of the United States from pollution of the sea by crude oil, the Secretary of the department in which the Coast Guard is operating may, without liability for any damage to the owner, operator, crew, or underwriter of the vessel, or any other interested party, act in such waters to prevent or respond to that threat.
 (b)CriteriaIn determining whether there is a grave and imminent threat of damage to the waters, coastline, or related interests of the United States under subsection (a), the Secretary of the department in which the Coast Guard is operating shall consider the interests of the United States directly threatened or affected, including impacts on—
 (1)the health of coastal communities; (2)finfish, shellfish, marine mammals, and other living marine resources;
 (3)coastal zone and estuarine activities; (4)public and private shorelines and beaches; and
 (5)boating, tourism, fishing, and other aspects of coastal economies. 103.Intervention actionsUpon a determination under section 102 of this Act of a grave and imminent threat of damage to the waters, coastline, or related interests of the United States, the Secretary of the department in which the Coast Guard is operating is authorized—
 (1)to coordinate and direct all public and private actions to prevent or respond to the the pollution or threat of pollution of the sea by crude oil;
 (2)to directly or indirectly undertake the whole or any part of any action required or directed under paragraph (1) of this section.
 104.Consultation procedureExcept as provided in section 105, before taking any action under section 103 of this Act, the Secretary of the department in which the Coast Guard is operating shall—
 (1)consult, through the Secretary of State, with the flag country of any vessel involved and other affected countries;
 (2)notify without delay other departments and agencies of the Federal Government likely to be affected by any proposed actions; and
 (3)consider any views submitted in response to the consultation or notification required by paragraphs (1) and (2) of this section.
 105.Emergency authorityIn a case of extreme urgency requiring immediate action, the Secretary of the department in which the Coast Guard is operating may act as necessary based on the urgency of the situation without the prior consultation or notification required by section 104 of this Act or without continuing any consultations previously initiated under that section.
			106.Reasonable actions; considerations
 (a)Reasonable actionsAny action coordinated, directed, or conducted under this Act shall be proportionate to the threat of damage to the waters, coastline, or related interests of the United States and may not go beyond what is reasonably necessary to prevent or respond to that threat.
 (b)ConsiderationsIn considering whether an action is proportionate to the threat of damage the Secretary of the department in which the Coast Guard is operating shall consider, among other things—
 (1)the extent and probability of imminent damage if that action is not taken; (2)the likelihood of effectiveness of that action; and
 (3)the extent of any damage that may be caused by that action. 107.Personal, flag state, and foreign state considerationsIn the coordination, direction, and conduct of an action under this Act the Secretary of the department in which the Coast Guard is operating shall—
 (1)avoid risk to human life to the extent possible; (2)render all possible aid to distressed persons, including facilitating repatriation of vessel crew; and
 (3)not unnecessarily interfere with rights and interests of others, including the flag state of any vessel involved, any foreign state in whose waters an action must be taken, other foreign states threatened by damage, and persons otherwise concerned.
 108.Oil spill liability trust fundThe Oil Spill Liability Trust Fund established by section 9509 of the Internal Revenue Code of 1986 shall be available to the Secretary of the department in which the Coast Guard is operating for actions taken under sections 102, 103, and 105 of this Act.
			IIForeign oil spill prevention and preparedness
			201.Cuban oil pollution prevention and response
 (a)Straits of Florida Ocean Current ModelAs soon as practicable after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall develop and apply hydrodynamic modeling of the ocean currents and meteorological modeling of the Straits of Florida.
 (b)Protection of National Marine Sanctuaries in the Gulf of Mexico and Straits of FloridaSection 305(b) of the National Marine Sanctuaries Act (16 U.S.C. 1435(b)) is amended by striking established. and inserting established, including with Mexico, Cuba, and the Bahamas, to negotiate oil pollution prevention and response and protection of the marine resources of the Gulf of Mexico and Straits of Florida.
 202.Requirements for certain dual lesseesSection 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by adding at the end the following:
				
 (9)If a bidder for an oil or gas lease under this subsection is conducting oil or gas operations in the territorial sea, on the continental shelf, or within the exclusive economic zone of Cuba, the Secretary shall not grant an oil or gas lease to the bidder unless the bidder submits to the Secretary—
 (A)an oil spill response plan for the oil and gas operations in the territorial sea, on the continental shelf, or within the exclusive economic zone of Cuba, that includes 1 or more worst-case-scenario oil discharge plans; and
 (B)evidence that the bidder has sufficient financial resources and other resources necessary for removal, response costs, and damages, as determined by the Secretary, to respond to a worst-case-scenario oil discharge in the territorial sea, on the continental shelf, or within the exclusive economic zone of Cuba that occurs in, or that poses a substantial threat to enter, the marine environment of the United States..
 203.Coral reef conservation in Straits of FloridaTitle II of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended— (1)by redesignating sections 204, 205, 206, 207, 208, 209, and 210 (16 U.S.C. 6403, 6404, 6405, 6406, 6407, 6408, 6409) as sections 205, 206, 207, 208, 209, 210, and 211, respectively; and
 (2)by inserting after section 203 (16 U.S.C. 6402) the following:  204.International coral reef conservation (a)International coral reef conservation activities (1)In generalThe Secretary shall carry out international coral reef conservation activities with respect to coral reef ecosystems in waters beyond the territorial jurisdiction of the United States in the Straits of Florida. The Secretary shall develop and implement a coral reef ecosystem strategy for the Straits of Florida pursuant to subsection (b).
 (2)CoordinationIn carrying out this subsection, the Secretary shall consult with the Secretary of State, the Administrator of the Agency for International Development, the Secretary of the Interior, other relevant United States stakeholders, and the Coral Reef Task Force.
								(b)Straits of Florida coral reef ecosystem strategy
 (1)In generalNot later than 1 year after the date of enactment of the Caribbean Oil Spill Intervention, Prevention, and Preparedness Act, the Secretary shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives, and publish in the Federal Register, a strategy to protect coral reef ecosystems of the Straits of Florida. The Secretary shall periodically review and revise the strategy as necessary.
 (2)ContentsThe strategy developed by the Secretary under paragraph (1) shall— (A)identify coral reef ecosystems throughout the Straits of Florida that are of high value for United States marine resources such as fisheries, or that support other interests of the United States;
 (B)summarize existing activities by Federal agencies and stakeholders described in subsection (a)(2) to address the conservation of coral reef ecosystems identified under subparagraph (A);
 (C)establish goals, objectives, and specific targets for conservation of coral reef ecosystems in the Straits of Florida; and
 (D)describe appropriate activities to achieve the goals and targets for international coral reef conservation..
				204.Gulf Oil Spill response plan
 (a)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall carry out an oil spill risk analysis and planning process for the development and implementation of oil spill response plans for oil spills in the Straits of Florida and the Gulf of Mexico originating in waters beyond the territorial jurisdiction of the United States.
 (b)RequirementsIn developing plans under subsection (a), the Secretary of the department in which the Coast Guard is operating shall—
 (1)consult with the heads of other Federal agencies with relevant scientific and operational expertise to verify that holders of oil and gas leases can conduct any response and containment operations provided for in the plans;
 (2)ensure that all critical information and spill scenarios are included in the plans, including oil spill containment and control methods to ensure that holders of oil and gas leased can conduct the operations provided for in the plans;
 (3)ensure that the plans include shared international standards for natural resource extraction activities;
 (4)in consultation with the Secretary of State, to the maximum extent practicable, include recommendations for Congress on a joint contingency plan with the countries of Mexico, Cuba, and the Bahamas to ensure an adequate response to oil spills located in the eastern Gulf of Mexico; and
 (5)to the maximum extent practicable, ensure that the joint contingency plan described in paragraph (4) contains a description of the organization and logistics of a response team for each country described in that paragraph (including each applicable Federal and State agency).
 (c)Verification processThe Secretary of the department in which the Coast Guard is operating may conduct a verification process to ensure that any companies operating in the United States that are conducting drilling operations off the coast of Cuba are subject to standards that are as stringent as the standards under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
				
